GILLETTE, J.,
specially concurring.
I join in the majority’s disposition of this case, but on a different basis: I believe that the defendant’s argument should not be considered on procedural grounds. Because the motion to suppress defendant’s statement was not made until mid-trial, I would hold that it came too late.
QRS 135.037 (made applicable to district court proceedings by ORS 46.800) provides for “omnibus hearings” prior to trial aimed at determining, among other things, whether evidence should be suppressed and whether certain admissions and confessions are voluntary. It is the device by which motions to suppress statements such as the one involved in this case are made.
ORS 133.673(1) (made applicable to district court proceedings by ORS 46.800) is also helpful, albeit only in a negative sense. It provides:
“(1) Objections to use in evidence of things seized in violation of any of the provisions of ORS 133.525 to 133.703 shall be made by a motion to suppress which shall be heard and determined by any department of the trial court in advance of trial.”
The reference within this statute to other provisions of ORS ch 133 is a reference to physical items; it is not a reference to *150evidence of confessions or admissions. There is no analogous statutory provisions which does refer to confessions or admissions. It follows that, as a matter of statutory interpretation, no objection to the admissibility of confessions or admissions is required by statute to be made prior to trial. A question remains, however: is there some other source for a rule, analogous to the “raise or waive” rule in ORS 133.673(1), that requires that defendant make the motion he made in this case pretrial?
I believe the answer is yes. ORS 46.280 provides:
“A district court may make and enforce all rules necessary for the prompt and orderly dispatch of the business of the court and not inconsistent with applicable rules made or orders issued by the Chief Justice of the Supreme Court or the presiding judge of the district court. If a majority of the judges of a court having two or more judges do not agree in respect to the making of rules under this section, the decision of the presiding judge shall control.”
Pursuant to ORS 46.280, the Lane County District Court has promulgated rules, including two, Rules 5.2 and 5.3, which bear on the issue in this case. Those rules respectively provide:
“Rule 5.2. Motions to Suppress or Controvert
“(1) Motions to suppress evidence or to controvert search warrant affidavits shall be filed within the time required for motions for pretrial and omnibus hearings under rule 5.3.
“(2) Motions to suppress or to controvert must be accompanied by an affidavit or affidavits on behalf of the defendant setting forth all facts within his knowledge upon which he intends to rely in support of the motion. The motion shall make specific reference to any constitutional provision, statute, rule, case or other authority upon which it is based and shall be accompanied by the moving party’s brief which shall be adequate reasonably to apprise the court and the adverse party of the facts, arguments and authorities relied upon. Any opposition to a motion to suppress together with any opposing affidavits upon which it is based shall be in writing and shall be served and filed not more than 7 days after the motion to suppress has been filed. The opposition shall give the grounds thereof and, if the relief or order requested is not opposed, wholly or in part, a specific statement of the extent to which it is not opposed. Any opposition shall make specific reference to any affidavits relied on and *151shall be accompanied by an opposition brief adequate reasonably to apprise the court and moving parties of the arguments and authorities relied upon.
“Rule 5.3 Pretrial or Omnibus Hearings
“(1) All requests for pretrial or omnibus hearings shall be filed in writing not later than three weeks before trial date, provided that when the trial notice is received three weeks or less before the trial date, the motion shall be filed within three court days after receipt of the trial notice.
“(2) Such motions shall state
“(a) With particularity the matters sought to be admitted or excluded, or other remedy desired;
“(b) The amount of time required for the hearings; and
“(c) Whether or not any ruling at the hearing may be dispositive of the case, ‘dispositive’ meaning that a ruling may result in dismissal, change of plea or other disposition short of trial.
“(3) All pretrial or omnibus hearings shall be set before the trial day unless otherwise ordered by the court.”
I read the reference in Rule 5.2 to motions to suppress “evidence” as referring to all evidence, including evidence of confessions and admissions. If its meaning were intended to be narrower, I believe the Lane County District Court would have used the more limiting language of ORS 133.673(1), “evidence of things seized.” Under Rules 5.2 and 5.3, defendant’s objection to the admissibility of his statement was not timely. The trial court therefore should not have even considered it.
The fact that the court did consider it means defendant got one more crack than he should have at the motion. I would not give him another. I would affirm the trial court on that basis, without reaching the merits.